Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                                                       DETAILED ACTION
1. 	Claims 1-21 are presented for the examination.

2.	The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para [0001]. The specification should be so revised.

 
 
                                              Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, 10-16, 18-19, 21  are rejected under 35 U.S.C. 103 as being unpatentable over Wookey( US 8055689 Bl) in view of Baderdinni(US 20140223094 A1) in view of Forrer(20080141256 Al) and further in view of Gomez(US 20140219034 Al).

As to claim 1, Wookey teaches determining, for data blocks to be accessed by the plurality of to-be-executed application tasks, a quantity of times that each data block is to be accessed by the plurality of to-be-executed application tasks (Memory 118 of each business tier system 102a- 102n comprises one or more business tier applications 120 and 122 (also referenced as business service applications") that are operatively configured to receive data from or transmit data to visualization tier applications 105a-105n operating on client computer systems 104a- 104n/ The usage profiler 1204 is operatively configured to intercept or receive the query from the business service application 120 in order to monitor access to the information model nodes 402 . . . 410 and 1402 .. . 1408 before or while the query is being processed by the cache manager 124 or the model manager. For example, in response to a business service application's 120 query or request for a correction for the reported fault identified in the "system problem report" document 422, the usage profiler 1204 may access the node 410, col 22, In 5-20/ In the implementation shown in FIG. 5, a designer of each information model node 402 ... 410 identifies access prediction meta data 502 ... 510 for the respective node 402 .. . 410. Each access prediction metadata 502 ... 510 includes one or more not-deterministic elements that represent hints for the cache manager 124 to use in determining which of the information model nodes 402 .. .410 should be stored in the cache memory 119 so that a response to an anticipated query from the respective business service application 120, col 13, In 5-25) ; determining a hotspot data block according to the quantity of times that each data block is 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention was made to modify the teaching of Wookey with Baderdinni  to incorporate the feature of determine hotspot data block according to the quantity of time that each block is to be accessed rather than according to a historical quantity of times that each data block was accessed because this provides   flash memory, that can be accessed much faster than the type of memory (e.g., disk drive) that data storage array.
Wookey and Baderdinni do not teach determining a current task queue, wherein the current task queue comprises a plurality of to-be-executed application tasks. However, Forrer teaches determining a current task queue, wherein the current task queue comprises a plurality of to-be-executed application tasks (microprocessor queues the collection of tasks according to a collection of task lists. Each task list corresponds to a respective initiator path. The microprocessor combines the collection of tasks in an execution queue. The collection of tasks on the execution queue is reordered based on a priority scheme. The microprocessor executes the 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention was made to modify the teaching of Wookey and Baderdinni with Forrer to incorporate the feature of determining a current task queue, wherein the current task queue comprises a plurality of to-be-executed application tasks because this determines a current task queue, wherein the current task queue comprises a plurality of to-be-executed application tasks.
Wookey, Baderdinni and  Forrer do not teach wherein the move in instruction instructs moving the hotspot data block from a storage device of the local node into a memory of the local node, wherein an input/output (1/0) rate of the memory is faster than an I/O .rate of the storage device. However, Gomez teaches the move-in instruction instructs moving the hotspot data moving from a storage device of the local node into a memory of the local node, wherein an input/output (1/0) rate of the memory 7 is faster than an I/O rate of the storage device (The NV buffer 114[memory] may have a faster data I/O rate than the flash memory 110, so that data can be quickly written to and read out of the NV buffer 114 as required to support access operations with the flash memory[storage device]. The NV buffer 114 may be arranged in the form of a content addressable memory (CAM) or similar cache structure [memory]. FIG. storage device] that was written at the beginning of the time interval. The read back data may be temporarily stored in the local buffer 112 or some other suitable location, including the NV buffer [memory] as desired (para [0062]/ the move-in memory, the data is moved from the flash memory to NV buffer).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention was made to modify the teaching of  Wookey, Baderdinni and  Forrer with Gomez to incorporate the feature of the move-in instruction instructs moving the hotspot data block from a storage device of the local node into a memory' of the local node, wherein an input/output (1/0) rate of the memory is faster than an I/O rate of the storage device because this allows to increase effective data I/O rates and reduce wear on the NV main memory.
As to claim 2, Wookey teaches wherein determining the hotspot data block comprises determining, as hotspot data blocks, top M data blocks to be accessed by the plurality of to-be-executed application tasks most frequently, and wherein M is a preset value(col 13, In 35-45).
As to claim 3, Wookey teaches determining the hotspot data block comprises determining, as the hotspot data block, a data block to be accessed by the plurality of to-be-executed application tasks for at least N times, and wherein N is a preset value (col 13, In 35-45).
As to claim 4, Wookey teaches scheduling an application task of the plurality of to-be-executed application tasks corresponding to the hotspot data block to the local node of the hotspot data block when the local node of the hotspot data block comprises a current vacant slot 
As to claim 5, Wookey sequentially executing, in descending order of quantities of times that all hotspot data blocks are to be accessed by the plurality of to-be-executed application tasks, application tasks of the plurality of to-be-executed application tasks corresponding to all the hotspot data blocks(col 13, In 35-45).
As to claim 6, Wookey teaches determining a quantity of hotspot data blocks to be accessed by each application task; and sequentially executing the plurality of to-be-executed application tasks in descending order of the quantities of the hotspot data blocks to be accessed by the plurality of to-be-executed application tasks after sending the move-in instruction to the local node of the hotspot data block (col 13, In 35-45).
As to claim 7, Wookey teaches determining a quantity of times that each data block in the memory is to be accessed by the plurality of to-be-executed application tasks; determining, as non-hotspot data blocks, top P data blocks in the memory to be accessed by the plurality of to-be-executed application tasks least frequently, wherein P is a preset value; and sending a move-out instruction to a local node of the non-hotspot data block, wherein the move-out instruction instructs moving the non-hotspot data block out of the memory( col 3, In 10-25) .
As to claim 8, Wookey teaches determining a quantity of times that each data block in the memory is to be accessed by the plurality of to-be-executed application tasks; determining, as a non-hotspot data block, a data block in the memory to be accessed by the plurality of to-be-executed application tasks for a maximum of Q times, wherein Q is a preset value; and sending a move-out instruction to a local node of the non-hotspot data block, wherein the move-out instruction instructs moving the non-hotspot data block out of the memory( col 3, In 10-25) .
As to claims 10-16, 17, 19, 20, 21, they are rejected for the same reasons as claims 1-8.

4. Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wookey( US 8055689 Bl) in view of Baderdinni(US 20140223094 A1)  in view of Forrer(20080141256 Al) in view of Gomez(US 20140219034 Al) and further in view of Matskevich(US 20140331233 A).

As to claim 9, Wookey, Baderdinni, Forrer and Gomez do not teach determining a current task queue in the resource scheduling apparatus; receiving an instruction for executing a to-be-executed job delivered by a client within a preset time period; dividing the to-be-executed job into the plurality of to-be-executed application tasks: and determining the plurality of to-he-executed application tasks as the current task queue. However, Matskevich teaches determining a current task queue in the resource scheduling apparatus; receiving an instruction for executing a to-be-executed job delivered by a client within a preset time period; dividing the to-be-executed job into the plurality of to-be-executed application tasks; and determining the plurality of to-be-executed application tasks as the current task queue (Clients 208, 210, and 212 send tasks to the server for processing, where they can be distributed among processing units. For example, the client 208 is a folder of tasks waiting to be processed (hot folder) and a file distribution software application that manages task sending from the hot folder to the server, para [0033], In 5-10/ Hereinafter, a task is a simple (indivisible) task or a complex task together with the corresponding subtasks. The distribution (dispatching) system can divide each complex task into indivisible subtasks. A subtask is a processing unit for the server. For example, a processing unit can execute only one subtask at any time. When a set of processing units is assigned to a complex task, subtasks of this complex task are assigned to this set of processing units. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention was made to modify the teaching of Wookey, Forrer , Baderdinni and Gomez with Matskevich to incorporate the feature of receiving an instruction for executing a to- be-executed job delivered by a client within a preset time period; dividing the to-be-executed job into the plurality of to-be-executed application tasks; and determining the plurality of to-be-executed application tasks as the current task queue because this allows consideration the tasks' priorities and the fact that the executed tasks may have different priorities .
As to claim 18, it is rejected for the same reason as claim 9 above.
Response to the argument: 

5.	Applicant amendment filed on 12/29/2020 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “  claim 1 has been amended to clarify that the method involves "determining a hotspot data block according to the quantity of times that each data block is to be accessed by the plurality of to-be-executed application tasks rather than according to a historical quantity of times that each data block was accessed." The Applicant respectfully submits that Wookey does not contemplate determining a hotspot data block as claimed.
 
6.	 Examiner respectfully disagreed with Applicant's remarks:
 As to the point (1), Baderdinni determine the frequency with which each RCB is requested by host system 50, cache the most frequently requested RCBs in cache memory modules 60, 62, 64 and 66, para[0023], ln 6-40/ The frequency with which a data block is the subject of a read request or write request (i.e., is accessed) is sometimes referred to as a "heat index." A data block that is more frequently accessed has a higher heat index than a data block that is less frequently accessed, para[0023], ln 16-45 determine the frequency with which each RCB is requested by host system 50, cache the most frequently requested RCBs in cache memory modules 60, 62, 64 and 66, para[0023], ln 6-40/ The frequency with which a data block is the subject of a read request or write request (i.e., is accessed) is sometimes referred to as a "heat index." A data block that is more frequently accessed has a higher heat index than a data block that is less frequently accessed, para[0023], ln 16-45).  

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



                                                    Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi Truong whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on ( 571) 272-7767). The fax phone number for the
organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

 /LECHI TRUONG/ Primary Examiner, Art Unit 2194